Citation Nr: 0637471	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-41 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs non-
service-connected pension benefits.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The appellant had recognized guerrilla service from September 
1942 to June 1945, and service with the Regular Philippine 
Army from June 1945 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO).

FINDING OF FACT

1.  The National Personnel Records Center has certified that 
the appellant's service consisted of recognized guerrilla 
service from September 1945 to June 1945, and service with 
the Regular Philippine Army from June 1945 to January 1946.

2.  The appellant has not contended that his service was 
other than as indicated above, and there is no indication 
that had service in the U.S. Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA pension 
benefits, based upon qualifying service by the appellant, 
have not been met.  38 U.S.C.A. §§ 101(2), 107(a), 1502, 
1521(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1(a), (d), 
3.3(a)(3), 3.6(a), (b), 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in his possession that pertains to the 
claim, in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

In the present case, the Board believes the applicable facts 
and law do not warrant further notice and/or development 
pursuant to the VCAA.  As will be shown in the discussion 
below, the appellant's lack of basic eligibility for VA 
pension benefits is clear, so there can be no prejudice in 
not engaging in further VCAA notice or action.  See, e.g., 
Valaio v. Principi, 17 Vet. App. 229, 231-32 (2003), holding 
that any error in applying the VCAA is nonprejudicial where 
the facts are not in dispute and the facts averred could not 
conceivably lead to a different result.  See also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002), to the effect that 
the VCAA is not applicable to a claim in which the law, and 
not the evidence, is dispositive of the claim.  Therefore, 
the Board may proceed with the appellant's claim at this 
time.

II.  Analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and 
air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. § 
3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain benefits as specified by 
law.  38 U.S.C.A. § 107(a).  Those specified benefits do not 
include non-service-connected disability pension benefits.  
Id.

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States, 
for compensation purposes, but not for pension.  38 C.F.R. § 
3.40(c).  Similarly, service as a guerrilla under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces is included, for compensation purposes, 
but not for pension.  38 C.F.R. § 3.40(d)(1).  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  38 
C.F.R. § 3.40(d)(2)(i), (ii).

These regulations have their basis in statute.  See Dela Pena 
v. Derwinski, 2 Vet. App. 80 (1992), wherein the Court of 
Appeals for Veterans Claims upheld the constitutionality of 
38 U.S.C.A. § 107(a), following the "reasoning and wisdom" 
of the U.S. Court of Appeals for the District of Columbia 
Circuit in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. 
Cir. 1991).


The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a).  The active service in 
the guerrilla forces will be the period certified by the 
service department. 38 C.F.R. § 3.41(d).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The evidence of record includes certification of the 
appellant's service from the National Personnel Records 
Center (NPRC), received in July 2004.  That document 
indicated that the appellant began receiving recognition in 
September 1942.  From September 1942 to March 1945, he was in 
missing status, which was determined to be recognized 
guerrilla service under the Missing Persons Act.  From March 
1945 to June 1945, he had recognized guerrilla service, and 
from June 1945 to January 1946, he served with the Regular 
Philippine Army.  The appellant's Affidavit for Philippine 
Army Personnel indicated that he served with the Military 
Guerrillas from September 1942 to June 1945, the date on 
which the document was signed.

The period of service the appellant has reported, which has 
been certified by the NPRC, fails to render him eligible for 
non-service-connected disability pension benefits.  As noted, 
service before July 1, 1946, in the organized forces of the 
government of the Commonwealth of the Philippines while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including organized guerrilla forces 
subsequently recognized by a service department, does not 
qualify as active service for certain VA benefits, including 
non-service-connected disability pension.  38 U.S.C.A. 
§ 107(a); see also Fonseca v. Derwinski, 2 Vet. App. 54, 55 
(1992).

Thus, the appellant's service cannot constitute active 
military, naval, or air service for purposes of establishing 
entitlement to the non-service-connected disability pension 
administered byVA.  38 U.S.C.A. §§ 107(a), 1521(a); 38 C.F.R. 
§§ 3.1(d), 3.3(a)(3).  The appellant has no basic eligibility 
for VA non-service-connected pension benefits.  For this 
reason, the claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for Department of Veterans Affairs non-
service-connected pension benefits is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


